Title: To George Washington from John Hancock, 10 August 1777
From: Hancock, John
To: Washington, George



Sir
Philadelphia August 10th [1777] 5 oClock P.M.

I was this moment called out of Church by the arrival of an Express, with a letter informing of a large fleets being seen of Senapuxon, Copy of the letter I enclose you pr Express, should I hear any thing further I shall immediately advise you of it. I have the honour to be, with sincere respect & esteem. Your most obedt & very hble Servt

John Hancock Presidt

